Citation Nr: 0734280	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  03-19 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 60 percent for 
lumbosacral strain with degenerative joint and disc disease 
(DJD and DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The veteran had active service from March 1976 to June 1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2000 rating decision in which the RO increased 
the rating for the veteran's lumbosacral strain with DJD and 
DDD from 10 to 20 percent, effective June 1, 1999 (the date 
of an MRI showing worsening of the veteran's disability 
within a year prior to the July 1999 date he filed his 
claim).  The veteran filed a notice of disagreement (NOD) 
requesting an even higher rating in April 2000, and the RO 
issued a statement of the case (SOC) in May 2000 denying the 
request for a rating in excess of 20 percent.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in May 2000.  

In August 2000, the veteran testified during a hearing before 
RO personnel; a transcript of that hearing is of record.

In an October 2000 rating decision, the RO increased the 
rating for the veteran's service-connected lumbar spine 
disability to 40 percent.  In a January 2001 statement in 
support of claim (via a VA Form 21-4138), the veteran 
indicated that he wished to withdraw frown appeal his claim 
for an increased rating for lumbosacral strain with 
degenerative disc and joint disease, stating that he was 
satisfied with the RO's decision (incorrectly identified as 
August 23, 2000-actually, the date of the RO hearing).  
However, three months later, in April 2001, the veteran filed 
a statement indicating that he wanted a higher rating for his 
low back disability. The RO denied the claim in December 
2001, the veteran filed a NOD in August 2002, the RO issued a 
SOC in May 2003, and the veteran filed another VA Form 9 in 
June 2003.

In December 2004, the veteran testified during a video 
conference hearing before a Veterans Law Judge (VLJ) of the 
Board; a transcript of that hearing is of record.  

In February 2005, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC) in Washington, DC.  In 
April 2006, the AMC increased the rating to 60 percent, 
effective April 23, 1999-the date of a VA treatment record 
showing symptoms consistent with such rating; the effective 
date of this rating is consistent with a continuation of the 
above-noted July 1999 claim for increase.

In an August 2006 letter, the Board informed the veteran that 
the VLJ who conducted the hearing was no longer at the Board, 
and asked if he wanted an additional hearing.  The Board 
stated in the letter that if the veteran did not respond 
within 30 days, the Board would assume that he did not want 
an additional hearing.  The veteran did not respond to the 
letter.  

In December 2006,  the Board again remanded the claim to the 
RO, via the AMC, for additional development After completing 
the requested action, the AMC continued the denial of the 
claim, as reflected in an April 2007 SSOC, and returned this 
matter to the Board for further appellate consideration.

The Board notes that, in a June 2003 communication (via a VA 
Form 9), the veteran indicated that granting a 60 percent 
rating under DC 5293 "satisfies my appeal."  However, as 
the veteran's representative has continued to ask for a 
higher rating (see, e.g., the August 2007 appellant's remand 
brief), and because higher ratings are potentially available 
for the veteran's disability, and the veteran is presumed to 
seek the maximum available benefit for a given disability, a 
claim for increase (as characterized on the title page) 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Medical evidence prior to September 23, 2002 does not 
document that the veteran's lumbosacral strain with DJD and 
DDD has resulted in had ankylosis of the spine or residuals 
of vertebra fracture.

3.  Medical evidence from September 23, 2002 to September 25, 
2003 does not document that the veteran's lumbosacral strain 
with DJD and DDD has resulted in ankylosis of the spine, 
residuals of vertebra fracture, or chronic neurological 
manifestations.

4.  Medical evidence since September 26, 2003 does not 
document that the veteran's lumbosacral strain with DJD and 
DDD has resulted in ankylosis of the spine or chronic 
neurological manifestations.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent, for 
lumbosacral strain with DJD and DDD, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006);  
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40,  4.45, 
4.49, 4.71, 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 26, 2003); and Diagnostic Code 5293 (as in 
effect since September 23, 2002, and then renumbered as 
Diagnostic Code 5243, effective September 26, 2003); and 
General Rating Formula (as in effect since September 26, 
2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini,18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, May 2006 and January 2007 letters provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate a claim for an increased rating for 
lumbosacral strain with DJD or DDD, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  These 
letters also informed the veteran how disability ratings and 
effective dates are assigned, as well as the type of evidence 
that impacts those determinations, and the SOC and SSOCs set 
forth the former and revised criteria for evaluating the 
disability under consideration (which is sufficient under 
Dingess/Hartman). 

After issuance of each notice described above, and 
opportunity for the veteran to respond, the April 2007 SSOC 
reflects readjudication of the claim.  Hence, the veteran is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, VA outpatient treatment (VAOPT) 
records, and reports of VA examinations.  Also of record and 
considered in connection with the appeal are the transcripts 
of the veteran's RO and Board hearings, as well as various 
written statements submitted by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 
However, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran has been assigned a 60 percent rating for the 
back disability at issue under Diagnostic Codes (DCs) 5293 
and 5243-pursuant to which, under the former and revised 
applicable criteria, intervertebral disc syndrome (IVDS) was 
and is evaluated.

As addressed in more detail below, the rating criteria for 
rating IVDS changed effective September 23, 2002, and the 
rating criteria for all disabilities of the spine changed 
effective September 26, 2003.  This latter change included 
renumbering DC 5293 as DC 5243.  As there is no indication 
that the revised criteria are intended to have a retroactive 
effect, the Board has the duty to adjudicate the claim only 
under the former criteria for any period prior to the 
effective date of the new diagnostic codes, and to consider 
the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 
7-2003 (2003).

In this case, the RO has considered the claim under both the 
former applicable criteria and revised applicable criteria, 
and has given the veteran notice of both criteria in the SOC 
and SSOCs.  Hence, there is no due process bar to the Board 
also considering the claim in light of the former and revised 
applicable rating criteria, as appropriate.

A.  Period Prior to September 23, 2002

Prior to September 23, 2002, IVDS was rated under former DC 
5293, with 60 percent being the highest schedular rating, for 
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, an absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  As the veteran already has a 60 
percent rating, no higher rating is assignable under former 
DC 5293.

The Board also notes that, prior to September 23, 2002, the 
only schedular rating greater than 60 percent assignable for 
musculoskeletal lumbar spine disability was a 100 percent 
rating for residuals of vertebra fracture with cord 
involvement or for complete ankylosis of the spine at an 
unfavorable angle, under former Diagnostic Codes 5285 or 
5286, respectively.  The VAOPT notes prior to September 23, 
2002 do not note any ankylosis or significant limitation of 
motion of the lumbar spine, and MRIs from June 1999, February 
2000, and July 2001 do not indicate any vertebra fracture 
residuals.  As such, neither former diagnostic code provides 
a basis for assignment of any higher rating.



B.  Period from September 23, 2002 to September 25, 2003

Effective September 23, 2002, IVDS (still rated under former 
DC 5293) was to be evaluated by one of two alternative 
methods.  One method, based on of total duration of 
incapacitating episodes over the previous 12 months, provides 
for a maximum 60 percent rating where the episodes are of 
sufficient duration.  Alternatively, IVDS can be rated by 
combining under 38 C.F.R. § 4.25 separate ratings for its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating.  For purposes of evaluation 
under former DC 5293, chronic orthopedic and neurological 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).  

At the outset, the Board notes that, as 60 percent is the 
maximum rating assignable for IVDS on the basis of 
incapacitating episodes, no higher rating for the veteran's 
disability is assignable on this basis.

As regards orthopedic manifestations during this period, as 
indicated above, the only schedular rating assignable on this 
basis was a 100 percent rating for residuals of vertebra 
fracture with cord involvement or for complete ankylosis of 
the spine at an unfavorable angle, under former Diagnostic 
Codes 5285 or 5286, respectively.  However, the VAOPT notes 
dated from September 23, 2002 to September 26, 2003, 
including a January 2003 review of symptoms and a May 2003 
physical examination report, do not reflect any vertebra 
fracture residuals or ankylosis.  

As regards any neurological manifestations, the Board notes 
that, while the VAOPT notes during this period to include the 
January 2003 review of symptoms and May 2003 physical 
examination report), include complaints of lower extremity 
pain, radiating pain to the right leg, thigh, and calf, and 
hips diagnoses of right lumbar radiculitis, right L3 
radiculopathy, and lumbar facet joint syndrome (for which the 
veteran underwent multiple facet nerve injections), there 
were no neurological abnormalities noted on either the review 
of systems, the physical examination report, or elsewhere in 
the evidence from this time period.  Consequently, there were 
no chronic neurological manifestations as defined in the 
applicable regulation to warrant a higher rating based on 
combining under 38 C.F.R. § 4.25 separate ratings for such 
manifestations and orthopedic manifestations, along with 
evaluations for all other disabilities.  

Thus, the veteran also is not entitled to a rating greater 
than 60 percent for his lumbosacral strain with DJD and DDD 
based on combining chronic orthopedic and neurological 
manifestations of this disability for the period from 
September 23, 2002 to September 25, 2003.   

C.  Period From September 26, 2003

Effective September 26, 2003, the diagnostic code for IVDS 
was renumbered as 5243. However, the criteria for rating all 
spine disabilities, to include IVDS, are now set forth in a 
General Rating Formula for Diseases and Injuries of the 
Spine. The revised criteria provide that IVDS is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine (to include consideration 
of separate rating for orthopedic and neurological 
manifestations) or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, the only rating higher than 
60 percent is a 100 percent rating for unfavorable ankylosis 
of the entire spine.  However, pertinent medical simply does 
not establish any evidence of, or disability comparable to, 
ankylosis of the entire spine.

The evidence also reflects that the neurological 
manifestations from the veteran's lumbosacral strain with DJD 
and DDD since September 23, 2003 are not significant enough 
to warrant a separate compensable rating that would increase 
the rating for this disability.  While there was a single, 
November 2004 complaint that bowel movements became more 
frequent with his low back pain, there is no indication that 
there were neurological signs and symptoms resulting from 
IVDS that have been present constantly, or nearly so.  The 
lack of separate, compensable neurological manifestations is 
further supported by the June 2004 and July 2005 VA 
examination reports.  The June 2004 VA examination report 
indicates that there were no spasms, no changes in motor 
strength, coordination, sensation, or deep tendon reflexes, 
bilateral straight leg raising sign at 30 degrees, right 
worse than left, and a possible ruptured disc.  The June 2004 
Anderson Radiology lumbar spine MRI report prepared in 
connection with the June 2004 Veteran examination indicates 
that there was no evidence of extrusion-type disc herniation 
or spinal stenosis, although there were largely diffuse disc 
bulges and spondylitic ridging at L3-4 and severe L5-S1 
severe left and moderately severe right facet arthropathy.  

Significantly, during the June 2004 Board hearing, the 
veteran noted that the facet joint injections masked his 
symptoms and that he would forego his facet nerve injections 
for two to three months prior to his next VA examination in 
order that the examination report would more accurately 
reflect the condition of his lumbar spine (Hearing 
transcript, pp. 4-5).  However, the subsequent July 2005 VA 
examination report indicates bilateral straight leg raising 
sign, on the right at 30 degrees and left at 45 degrees, no 
motor weakness, decreased sensory perception on the right 
leg, and deep tendon reflexes were equal and symmetrical.  
The August 2005 EMG/nerve conduction study indicates that the 
EMG/NCV of both lower extremities fell within normal limits.  

Thus, while the veteran has experienced some neurological 
symptoms from his lumbosacral strain with DDD and DJD, he is 
not shown to have the chronic neurological manifestations 
that could, if combined with orthopedic manifestations, 
warrant a rating higher than 60 percent under the rating 
criteria in effect since September 26, 2003.

D.  All Periods

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Here, as the veteran is receiving the maximum schedular 
rating for the orthopedic manifestations of his lumbosacral 
strain with DJD and DDD, it would appear that none of these 
factors has any bearing on the rating primarily based on 
limited motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  In any event, the Board points out that, while the 
veteran has complained of pain, his pain is not shown to 
result in, or result in disability, comparable to ankylosis 
of the entire spine.  The Board also notes that, with respect 
to the criteria under the General Rating Formula (in effect 
since September 26, 2003), the criteria are to be applied 
with and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  See 38 C.F.R. 
§ 4.71a.

There also is no showing that, during any period under 
consideration, the veteran's lumbosacral strain with DJD and 
DDD has reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extraschedular basis pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) (as cited in the December 2001 rating 
decision and May 2003 SOC).  During the Board hearing, the 
veteran indicated that, as a self-employed tile installer, he 
had turned down at least six or seven jobs and missed at 
least 60 days of work.  The Board notes, however, that the 60 
percent rating he is receiving is itself a  recognition that 
his industrial capacity is impaired to a significant degree.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the injury.  38 C.F.R. § 4.1 (2007); Van Hoose, 4 Vet. 
App. at 363).  

Here, the Board finds that the veteran's lumbosacral strain 
with DJD and DDD has not objectively been shown to markedly 
interfere with his employment (i.e., beyond that contemplated 
in the 60 percent rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of objective evidence of any of the factors outlined 
above, the Board finds that the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the claim for a rating in 
excess of 60 percent for lumbosacral strain with DJD and DDD 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable. See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A rating in excess of 60 percent for lumbosacral strain with 
DJD and DDD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


